   Case 1:20-cv-06274-LAK Document 11-5 Filed 09/30/20 Page 1 of 63




                 20 Civ. 06274 (LAK)
                     United States District Court

                               for the
                   Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                DEBTORS,


         PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                         DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                           PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                 Volume V - A0574-A0635
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-2 FiledDocument
                               07/08/19 11-5  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 2 ofEx.
                                                                        63 2   Pg
                                   1 of 11




                   EXHIBIT 2




                                     A0574
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-2 FiledDocument
                               07/08/19 11-5  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 3 ofEx.
                                                                        63 2   Pg
                                   2 of 11




                                     A0575
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-2 FiledDocument
                               07/08/19 11-5  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 4 ofEx.
                                                                        63 2   Pg
                                   3 of 11




                                     A0576
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-2 FiledDocument
                               07/08/19 11-5  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 5 ofEx.
                                                                        63 2   Pg
                                   4 of 11




                                     A0577
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-2 FiledDocument
                               07/08/19 11-5  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 6 ofEx.
                                                                        63 2   Pg
                                   5 of 11




                                     A0578
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-2 FiledDocument
                               07/08/19 11-5  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 7 ofEx.
                                                                        63 2   Pg
                                   6 of 11




                                     A0579
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-2 FiledDocument
                               07/08/19 11-5  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 8 ofEx.
                                                                        63 2   Pg
                                   7 of 11




                                     A0580
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-2 FiledDocument
                               07/08/19 11-5  Filed07/08/19
                                          Entered   09/30/2021:19:09
                                                              Page 9 ofEx.
                                                                        63 2   Pg
                                   8 of 11




                                     A0581
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-2 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 10 ofEx.
                                                                        632   Pg
                                   9 of 11




                                    A0582
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-2 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 11 ofEx.
                                                                        632   Pg
                                   10 of 11




                                    A0583
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-2 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 12 ofEx.
                                                                        632   Pg
                                   11 of 11




                                    A0584
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 13 ofEx.
                                                                        633   Pg
                                   1 of 10




                   EXHIBIT 3




                                    A0585
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 14 ofEx.
                                                                             633      Pg
                                        2 of 10
                                          Confidential


                                                                                    Page 1
 1
 2            UNITED STATES BANKRUPTCY COURT
 3            SOUTHERN DISTRICT OF NEW YORK
 4    ---------------------------------X    *
                                            *
      In re:                                *
                                            *
 5    TRANSCARE CORPORATION, et al,         *                           Chapter 7
                                            *
 6                    DEBTORS,              *
      ---------------------------------X    *                            CASE NO:
 7    SALVATORE LAMONICA, as Chapter 7      *                           16-10407
      Trustee for the Estates of            *                             (SMB)
 8    TransCare Corporation, et al.,        *
                                            *
 9                      PLAINTIFF,          *                            Jointly
                                            *                          Administered
10              vs                          *
                                            *
11    LYNN TILTON, PATRIARCH PARTNERS       *
      AGENCY SERVICES, LLC, PATRIARCH       *                          Adv. Proc.
12    PARTNERS, LLC, PATRIARCH PARTNERS     *                         No. 18-1021
      MANAGEMENT GROUP, LLC, ARK II CLO     *
13    2001-1, LIMITED, ARK INVESTMENT       *
      PARTNERS II, LP, LD INVESTMENTS,      *
14    LLC, PATRIARCH PARTNERS II, LLC,      *
      PATRIARCH PARTNERS III, LLC,          *
15    PATRIARCH PARTNERS VIII, LLC,         *
      PATRIARCH PARTNERS XIV, LLC,          *
16    PATRIARCH PARTNERS XV, LLC,           *
      TRANSCENDENCE TRANSIT, INC, and       *
17    TRANSCENDENCE TRANSIT II, INC,        *
                                            *
18                    DEFENDANTS.           *
      ---------------------------------X    *
20
21                   *** CONFIDENTIAL ***
22          Videotaped Deposition of LYNN TILTON
23                    New York, New York
24                Monday, October 29, 2018
25


                             TSG Reporting - Worldwide 877-702-9580

                                            A0586
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 15 ofEx.
                                                                             633    Pg
                                        3 of 10
                                           Confidential


                                                                                   Page 18
 1                                LYNN TILTON
 2     the 2015/2016 timeframe, if you know?
 3            A.       I don't know.
 4            Q.       More than 50?
 5            A.       No.
 6            Q.       More than ten?
 7            A.       Probably approximately ten.
 8            Q.       There is another entity called
 9     Patriarch Partners Agency Services, LLC.                        Are
10     you familiar with that company?
11            A.       Yes.
12            Q.       Is that a standalone company?
13                     MR. MERVIS:           Objection to the form.
14                     THE WITNESS:            I don't know what you
15            mean by standalone company.
16     BY MR. AMINI:
17            Q.       What I mean is do you own that
18     company, individually?
19            A.       Yes.
20            Q.       Does it have any subsidiaries?
21            A.       No.
22            Q.       And you are, based on your
23     testimony, the manager of Patriarch Partners
24     Agency Services, LLC; is that correct?
25            A.       Yes.

                              TSG Reporting - Worldwide 877-702-9580

                                             A0587
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 16 ofEx.
                                                                             633    Pg
                                        4 of 10
                                           Confidential


                                                                                   Page 19
 1                                LYNN TILTON
 2            Q.       And you've held that position since
 3     at least 2015?
 4            A.       Yes.
 5            Q.       And what does Patriarch Partners
 6     Agency Services, LLC do?
 7            A.       It serves as the agent for lender
 8     groups who loan money to these portfolio
 9     companies, among having relationships with the
10     portfolio companies themselves.
11            Q.       Besides being the agent for lender
12     groups who loan money to the portfolio
13     companies, what other relationships with the
14     portfolio companies are you referring to?
15            A.       They also have custodial
16     relationships with the portfolio companies
17     under the credit agreement.
18            Q.       And by custodial relationships, what
19     are you referring to?
20            A.       Often they hold money for them, if
21     appropriate; or in certain circumstances, act
22     as their bank accounts, if necessary.
23            Q.       What is ARK II CLO 2001 Limited?
24            A.       ARK II is my personal investment
25     account where I lend or provide equity

                              TSG Reporting - Worldwide 877-702-9580

                                             A0588
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 17 ofEx.
                                                                             633    Pg
                                        5 of 10
                                          Confidential


                                                                                   Page 83
 1                               LYNN TILTON
 2            A.       Not on the deal, yes, but not on the
 3     purchase of receivables.                 They were well aware
 4     of the deal and approved the NewCo.
 5            Q.       When you say they approved the
 6     NewCo, you're talking about Wells or somebody
 7     else?
 8            A.       Wells.      Wells was involved in the
 9     deal every step of the way.                       It was a deal to
10     save 700 jobs and to get Wells out whole,
11     that's what it was structured for and to do an
12     orderly wind down of the core 911 business over
13     90 days.      That was the deal that was
14     structured.
15            Q.       And you said Wells approved it, who
16     at Wells approved it?
17            A.       Kurt Marsden and their attorney
18     Otterbourg.
19            Q.       Did they communicate that to you
20     directly?
21            A.       They did through the attorneys.
22     Well, I mean I talked to Kurt Marsden directly,
23     yes.    And right as the deal was going on it was
24     approved through Curtis Mallet and Otterbourg.
25            Q.       So your understanding of this deal

                             TSG Reporting - Worldwide 877-702-9580

                                            A0589
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 18 ofEx.
                                                                             633   Pg
                                        6 of 10
                                           Confidential


                                                                              Page 236
 1                                LYNN TILTON
 2            Q.       Do you have a recollection that when
 3     you did file, you had missed an earlier
 4     payroll?      On February 24th, when you filed the
 5     bankruptcy, do you have any recollection that
 6     the payroll prior to that date had been missed?
 7            A.       By the company, yes, because Wells
 8     had said they would fund it and then did not.
 9                     (Whereupon, Plaintiff Exhibit 48,
10            Pelissier E-mail Chain Dated 2/14/16, Bates
11            Stamped PP-TRBK0091291 to '299, 9-Pages was
12            previously marked for identification.)
13     BY MR. AMINI:
14            Q.       Let me show you what was previously
15     marked as Exhibit 48.
16            A.       Okay.
17            Q.       Are you familiar with this document?
18            A.       Yes.
19            Q.       What is it?
20            A.       This is the document that we put
21     together on a check list of all the things we
22     would need to doff in order to execute on the
23     Article nine foreclosure sale and the
24     Chapter 11 bankruptcy orderly wind down or
25     Chapter 7 orderly wind down.

                              TSG Reporting - Worldwide 877-702-9580

                                             A0590
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 19 ofEx.
                                                                             633   Pg
                                        7 of 10
                                          Confidential


                                                                               Page 237
 1                               LYNN TILTON
 2            Q.       And is it fair to say this is a
 3     check list that, with whatever adjustments were
 4     necessary, but the check list that you followed
 5     for the next ten days leading up to the
 6     bankruptcy?
 7                     MR. MERVIS:          Object to the form of
 8            the question.
 9                     THE WITNESS:           We worked on all of
10            these issues during those days because
11            everything on this list was necessary in
12            order to execute on that plan.                          And so
13            there may have been things added there may
14            have been things deleted but this was our
15            list of what we thought needed to get done
16            in order execute on those two endeavors of
17            Article nine foreclosure as well as a
18            chapter filing for an orderly wind down of
19            certain of the entities.
20     BY MR. AMINI:
21            Q.       And what was Peter Wolf's roll going
22     to be going for the record if anything?
23            A.       I don't recall.
24            Q.       What about Glen Youngblood?
25            A.       He was going to be the president of

                             TSG Reporting - Worldwide 877-702-9580

                                            A0591
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 20 ofEx.
                                                                             633   Pg
                                        8 of 10
                                          Confidential


                                                                              Page 238
 1                               LYNN TILTON
 2     Transcendence.
 3            Q.       What was he at this point in time,
 4     do you know on February 14th?
 5            A.       He had a role at Transcare, I don't
 6     exactly what that role was.
 7            Q.       When it says timing of all could
 8     bankruptcy filing, had you ever determined that
 9     you were going to do the foreclosure?
10            A.       We were considering this joint plan
11     this is what we were discussion Wells and Carl
12     Marks and the lawyers.               This was the two part
13     the Article nine foreclosure to save as much of
14     the company as possible and 700 jobs and an
15     orderly wind down of the 911 in core and other
16     businesses so give people the proper warn
17     notice.      To give the customers the chance to
18     move the business and to allow Wells to collect
19     their receivables.
20            Q.       This time to pay Document 48 it
21     lists does it not all the tasks that your time
22     at that point had come up with that needed to
23     be undertaken and who specifically would be
24     tasked with undertaking them, correct?
25            A.       This was our internal list of all

                             TSG Reporting - Worldwide 877-702-9580

                                            A0592
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 21 ofEx.
                                                                             633   Pg
                                        9 of 10
                                          Confidential


                                                                              Page 239
 1                               LYNN TILTON
 2     the actions we thought needed to get done to
 3     execute on this plan and the people, whether it
 4     was finished or the people who would be working
 5     on and the date that we were trying to get it
 6     done by.      Or things that needed to be done.
 7            Q.       And J L P was Jean Luc?
 8            A.       Please year, yes.
 9            Q.       And G Y was Greg Youngblood?
10            A.       That is correct.
11                     (Whereupon, Plaintiff Exhibit 124,
12            Tilton E-mail Chain Dated 2/15/16, Bates
13            Stamped CM_TC2018_0008781 to '8782, 2-Pages
14            was marked for identification.)
15            A.       Okay.
16     BY MR. AMINI:
17            Q.       This is correspondence between
18     yourself and Mr. Landeck and Carl Marks on
19     February 15th, right?
20            A.       That is correct.
21            Q.       And he was tasked with a budget for
22     the OldCo in bankruptcy, was he not?
23            A.       By whom?
24            Q.       I don't know, that was going to be
25     my next question.           First I'm asking, was he

                             TSG Reporting - Worldwide 877-702-9580

                                            A0593
          Case 1:20-cv-06274-LAK
     18-01021-smb                 Document
                    Doc 104-3 Filed 07/08/1911-5  Filed07/08/19
                                               Entered  09/30/2021:19:09
                                                                  Page 22 ofEx.
                                                                             633   Pg
                                        10 of 10
                                          Confidential


                                                                              Page 255
 1                               LYNN TILTON
 2            Q.       Well wasn't one of the conditions
 3     that the non-NewCo, the none New York Transcare
 4     companies be setup and running in advance so
 5     that Wells will not be funding any of those
 6     expenses?
 7                     MR. MERVIS:          Objection.
 8                     THE WITNESS:           They asked if it would
 9            be setup in advance.                Any mean look anyway
10            you look at it.           These were questions.
11            They were reviewing, as I stated earlier.
12            We discussed this NewCo OldCo transaction
13            with them for multiple weeks and they were
14            very interested in that transaction.                    And
15            we were trying to come to agreement on the
16            conditions and there was, as you can see,
17            there was going to be at least a 90-day run
18            down or wind down plan on OldCo to give
19            those employees the 90-day warn out act
20            notice.      So it had to be the 90 days, as we
21            agreed to.
22     BY MR. AMINI:
23            Q.       Did you ever resolve the questions?
24                     MR. MERVIS:          Objection to form.
25                     THE WITNESS:           I don't know that we

                             TSG Reporting - Worldwide 877-702-9580

                                            A0594
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 23 ofEx.
                                                                        634   Pg
                                   1 of 13




                   EXHIBIT 4




                                    A0595
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 24 ofEx.
                                                                        634   Pg
                                   2 of 13




                                    A0596
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 25 ofEx.
                                                                        634   Pg
                                   3 of 13




                                    A0597
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 26 ofEx.
                                                                        634   Pg
                                   4 of 13




                                    A0598
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 27 ofEx.
                                                                        634   Pg
                                   5 of 13




                                    A0599
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 28 ofEx.
                                                                        634   Pg
                                   6 of 13




                                    A0600
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 29 ofEx.
                                                                        634   Pg
                                   7 of 13




                                    A0601
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 30 ofEx.
                                                                        634   Pg
                                   8 of 13




                                    A0602
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 31 ofEx.
                                                                        634   Pg
                                   9 of 13




                                    A0603
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 32 ofEx.
                                                                        634   Pg
                                   10 of 13




                                    A0604
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 33 ofEx.
                                                                        634   Pg
                                   11 of 13




                                    A0605
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 34 ofEx.
                                                                        634   Pg
                                   12 of 13




                                    A0606
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-4 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 35 ofEx.
                                                                        634   Pg
                                   13 of 13




                                    A0607
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                          Entered  09/30/2021:19:09
                                                             Page 36 ofEx.
                                                                        635   Pg
                                   1 of 28




                   EXHIBIT 5




                                    A0608
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 37 ofEx.
                                                                                       635                              Pg
                                                  2 of 28


                                                   TRANSCARE CORPORATION
                                                 WRITTEN CONSENT OF DIRECTOR
                                                     WITHOUT A MEETING

                                                                April 9,2015

                                    Pursuant to Article III, Section 13 of the Bylaws of TransCare Corporation, a
                  Delaware corporation (the "Company"),the undersigned, being the sole member ofthe Board of
                  Directors of the Company (the "Board"), hereby adopts, by this written consent, pursuant to
                  Section 141(f) ofthe Delaware General Corporation Law,the following resolutions with the same
                  force and effect as ifthey had been adopted at a duly convened meeting ofthe Board and directs
                  that this written consent be filed with the minutes ofthe proceedings ofthe Board:

                                 WHEREAS, it is in the best interests of the Company to (a) amend the Credit
                 Agreement(as modified to the date hereof,the "Credit Agreement"and,together with all other
                 related documents executed by the Company and its affiliates in connection therewith, each a
                 "Credit Document" and, collectively, the "Credit Documents") among the Company, as
                 borrower, the lenders from time to time party thereto (each a "Lender" and, collectively, the
                 "Lenders") and Patriarch Partners Agency Services, LLC, as adminisUative agent for such
                 Lenders(in such capacity,the "Administrative Agent")by entering into the amendment attnrhed
                 hereto as Exhibit A (the "Amendment"), which,among other things,(i) consents to Amendment
                 No. 11 to the Loan and Security Agreement and Waiver, dated as of the date hereof, by and
                 among Wells Fargo Bank, National Association, TransCare Corporation, TransCare New York,
                 Inc., TransCare Pennsylvania, Inc., TransCare Maryland, Inc., TransCare ML,Inc., TC Hudson
                 Valley Ambulance Corp., TC Billing and Services Corp., TC Ambulance Corporation, TransCare
                 Management Services, Inc., TCBA Ambulance, Inc., TransCare Westchester, Inc., TransCare
                 Harford County, Inc., TC Ambulance Group, Inc., and TC Ambulance North, Inc. (ii) provides
                 for an increase to $2,500,000.00 of the aggregate commitments of the Lenders for revolving
                 Tranche RCA,(iii)includes a reaffirmation of the liens securing the obligations under the Credit
                 Documents and (iv) includes release and indemnification provisions towards the Administrative
                 Agent,the Lenders and their related parties and (b)borrow under Tranche RCA from time to time
                 in an aggregate principal amount not to exceed the aggregate amount of such commitments (the
                 "Borrowings"); and

                                    WHEREAS, the relationships among the Company, the Administrative Agent,
                  the Lenders, the shareholders of the Company, the manager hired by the Company and various
                  other entities affiliated with them have been fully disclosed to the signatory hereto;

                  Approval of Amendment

                                  NOW,THEREFORE,BE IT RESOLVED that(i) the Amendment, is authorized
                  and approved in every respect by the Company as being in the best interest of the Company,
                 (ii) each transaction contemplated by the Amendment or the Credit Documents as amended
                  thereby is authorized and approved in every respect as being in the best interest ofthe Company
                  and (iii)the Company is authorized to enter into the Amendment and consummate the
                  transactions contemplated thereby and by the Credit Documents as amended thereby;and further

                  General

                               RESOLVED that Michael Greenberg (the "Authorized Officer") is authorized,
                  empowered and directed, in the name and on behalf of the Company to execute and deliver the


                  TransCare Corporation — Amendment No. 26 to Credit Agreement of TransCare Corporation (April 2015)



                                                                    A0609
Confidential                                                                                                           PP-TRBK0098857
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 38 ofEx.
                                                                                       635                              Pg
                                                  3 of 28


                  Amendment substantially in the form attached hereto as Exhibit A, with such modifications
                  thereto as the Authorized Officer shall deem necessary or appropriate, the authority therefor to be
                  conclusively evidenced by the Authorized Officer's execution and delivery thereof; and further

                                  RESOLVED that the Authorized Officer is authorized, empowered and directed
                  to take such additional action from time to time, including, without limitation, executing and
                  delivering, or filing and recording with the appropriate judicial, public and governmental
                  authorities and other appropriate persons or entities, additional documents (including, without
                  limitation, agreements, instruments, certifications, attestation, notices, amendments, extensions,
                  waivers or consents) as may be deemed appropriate by the Authorized Officer and either (a)
                  required or contemplated by the Amendment or the Credit Documents as amended thereby or(b)
                  required or requested by the Administrative Agent or the Lenders pursuant to the Amendment or
                  such Credit Documents, the taking of such action to be conclusive evidence of the authority
                  therefore granted; and further

                                    RESOLVED that any other employee of the Company designated by the
                  Authorized Officer for such purpose is authorized to take the additional actions described in the
                  preceding paragraph deemed appropriate by the Authorized Officer to the extent he is authorized
                  to take such action on behalf of the Company pursuant to the resolution immediately preceding
                  this resolution; and further

                                   RESOLVED that the authority given hereunder is retroactive and all acts relating
                  to the Amendment performed prior to the passage ofthe foregoing resolutions by the Company or
                  any officer, director or shareholder of the Company that would have been permitted had this
                  resolution been effective at the time of such acts are ratified, confirmed and approved in all
                  respects as fully authorized acts of the Company completed in the best interest of the Company;
                  and further

                                   RESOLVED that the Administrative Agent and the Lenders, together with each
                  oftheir successors and (if permitted under the Credit Documents as amended by the Amendment)
                  assigns, are hereby authorized to rely upon the foregoing.




                  TransCare Corporation — Amendment No. 26 to Credit Agreement of TransCare Corporation (April 2015)



                                                                    A0610
Confidential                                                                                                           PP-TR BK0098858
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 39 ofEx.
                                                                                       635    Pg
                                                  4 of 28




                                                 EXHIBIT A

                                                AMENDMENT




                                                   A0611
Confidential                                                                                 PP-TRBK0098859
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 40 ofEx.
                                                                                       635                              Pg
                                                  5 of 28




                                                      AMENDMENT 26
                                                 TO CREDIT AGREEMENT OF
                                                 TRANSCARE CORPORATION



                                   Amendment 26 (this "Amendment"), dated as of April 9, 2015, to the Credit
                  Agreement, dated as of August 4,2003 (as modified to the date hereof,the "Credit Agreement"),
                  among TRANSCARE CORPORATION,a Delaware corporation (the "Borrower"), the financial
                  institutions and other investors from time to time party thereto as Lenders and PATRIARCH
                  PARTNERS AGENCY SERVICES, LLC, a Delaware limited liability company, as
                  administrative agent for such Lenders (in such capacity, the "Administrative Agent").
                  Capitalized terms used herein but not defined herein are used as defined in the Credit Agreement.

                                                        WITNES SETH:

                                  WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
                  Agent are party to the Credit Agreement;

                                  WHEREAS, the Lenders party to this Amendment, the Borrower and the
                  Administrative Agent have agreed, subject to certain limitations and conditions set forth below,to
                  make certain amendments to the Credit Agreement,as more specifically set forth below;

                                  NOW,THEREFORE,the parties hereto agree as follows:

                          Section 1.       Amendments to the Credit Agreement. The Credit Agreement is,
                  effective as of the date first written above and subject to the satisfaction (or due waiver) of the
                  conditions set forth in Section 2(Conditions Precedent to the Effectiveness of this Amendment)
                  hereof, hereby amended as follows (with boldface, underlining, highlighting, indenting and other
                  formatting modified to conform to the formatting ofthe Credit Agreement):

                                (a)       Amendment to Schedules to the Credit Agreement. The contents of
                  Schedule 1.0 to the Credit Agreement are hereby replaced in their entirety with the contents of
                  Schedule A hereto.

                          Section 2.       Conditions Precedent to the Effectiveness of this Amendment. This
                  Amendment shall become effective as of the date first written above (the "Amendment Effective
                  Date") when,and only when,each ofthe following conditions precedent shall have been satisfied
                  or duly waived by the Administrative Agent(the date each such conditions precedent is satisfied
                  or duly waived,the "Conditions Precedent Date"):

                               (a)        Certain Documents. The Administrative Agent shall have received this
                 Amendment, duly executed by the Borrower, each other Loan Party and the Lenders party hereto,
                 constituting the Required Lenders, together with such additional documentation as the
                 Administrative Agent may reasonably require, dated the Amendment Effective Date (unless
                 otherwise agreed by the Administrative Agent)and in form and substance satisfactory to it;

                                (b)        Representations and Warranties. Each of the representations and
                 warranties contained in this Amendment were true when made;




                                                               A0612
Confidential                                                                                                      PP-TRBK0098860
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 41 ofEx.635 Pg
                                                                                  AMENDMENT 26
                                                  6 of 28                     CREDIT AGREEMENT
                                                                                           TRANSCARE CORPORATION




                                (c)       No Default or Event of Default. After giving effect to this Amendment,
                 no Default or Event of Default shall have occurred and be continuing, either on the date hereof or
                 on the Conditions Precedent Date;

                                 (d)       Corporate and Other Proceedings. All corporate and other proceedings,
                 and all documents, instruments, consents and other legal matters ancillary to the transactions
                 contemplated by this Amendment shall be completed in a form and manner satisfactory in all
                 respects to the Administrative Agent; and

                                 (e)       Fees and Expenses Paid. The Borrower shall have paid all Obligations
                 due, after giving effect to this Amendment, on or before the later of the date hereof and the
                 Conditions Precedent Date, including, without limitation, all fees set forth in Section 4 (Fees and
                 Expenses) hereof and all other costs, expenses and fees due under any Loan Document and
                 invoiced prior to the Conditions Precedent Date.

                         Section 3.       Representations and Warranties. On and as of the date hereof and as of
                 the Conditions Precedent Date, after giving effect to this Amendment, each Loan Party hereby
                 represents and warrants to the Administrative Agent and each Lender as follows:

                               (a)       Binding Obligation. This Amendment has been duly authorized,
                 executed and delivered by such Loan Party and constitutes a legal, valid and binding obligation of
                 such Loan Party, enforceable against such Loan Party in accordance with its terms and the Credit
                 Agreement as modified by this Amendment;

                                  (b)       Subsidiaries. (i) If such Loan Party is the Borrower,the representations
                 and warranties set forth in Section 6.15 (Subsidiaries) of the Credit Agreement are true as of the
                 date hereof (replacing "Closing Date" therein with the date of this Amendment and taking into
                 account any updated information delivered by the Borrower to the Administrative Agent on or
                 prior to the date hereof) and all new Loan Documents required to be executed and delivered by or
                 with respect to Subsidiaries of the Borrower existing on the Conditions Precedent Date by the
                 existing Loan Documents, including, without limitation, Section 8.10 (Additional Collateral:
                 Additional Subsidiary Guarantors) thereof, have been executed and delivered and (ii) in any case,
                 all certificates, statements, updated schedules, collateral and other updates and other documents
                 required to be delivered by such Loan Party to the Administrative Agent or any Lender pursuant to
                 any Loan Document as modified hereby have been delivered thereunder and all filings required to
                 be made by or on behalf of such Loan Party pursuant to any such Loan Document have been
                 made;

                                  (c)       Representations and Warranties in Loan Documents. Each of the other
                 representations and warranties of such Loan Party contained any Loan Document (as modified
                 hereby) or in any certificate, document or financial or other statement furnished at any time under
                 or in connection therewith is true in all material respects on and as of the date hereof and the
                 Conditions Precedent Date, in each case as if made on and as ofsuch date and except to the extent
                 that such representations and warranties expressly relate to a specific date, in which case such
                 representations and warranties shall be true in all material respects as of such specific date;
                 provided, that, as used therein, (i)"Credit Agreement" shall refer to the Credit Agreement and
                 after giving effectto this Amendment and (ii)"Loan Documents"shall include this Amendment;

                               (d)       No Litigation or Defense. No litigation has been commenced or
                 threatened against such Loan Party or any of its Subsidiaries seeking to restraint or enjoin


                                                                - 2-


                                                              A0613
Confidential                                                                                                      PP-TRBK0098861
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 42 ofEx.635 Pg
                                                                                  AMENDMENT 26
                                                  7 of 28                     CREDIT AGREEMENT
                                                                                            TRANSCARE CORPORATION




                (whether temporarily, preliminarily or permanently) the performance of any action by any Loan
                Party or any Subsidiary of any Loan Party required or contemplated by the terms of this
                 Amendment or any other Loan Document as modified hereby, and there exists no cause of action,
                 offset; claim, counterclaim or defense, whether or not asserted, against the Administrative Agent or
                 any Lender or any oftheir Related Parties (as defined below) with respect to the Obligations under
                 any Loan Document;

                                (e)       No Default or Event of Default. No Default or Event of Default is
                 continuing; and

                          Section 4.        Fees and Expenses.

                                (a)      As consideration for the execution of this Amendment,the Loan Parties
                 jointly and severally agree to pay to the Administrative Agent for this Amendment by 5 p.m.
                 (New York Time)on the date ofthis Amendment(or such later date or time as the Administrative
                  Agent and the Borrower may agree), an amendment fee equal to $3,000. The Administrative
                  Agent may (but shall not be obligated to), as payment thereof, deduct such fee from the proceeds
                  ofany Loan to be funded to the Borrower on or after the date hereof.

                                 (b)      Each Loan Party agrees to pay on demand in accordance with the terms
                  of Section 12.5 (Payment of Expenses and Taxes) ofthe Credit Agreement all costs and expenses
                  ofthe Administrative Agent in connection with the preparation, reproduction, execution, delivery
                  and enforcement of this Amendment and all other Loan Documents entered into in connection
                  herewith (including, without limitation, the fees and expenses of attorneys, advisors and other
                  professionals hired by the Administrative Agent with respect to the Loan Parties or the Loan
                  Documents).

                          Section 5.      Release.

                                  (a)       In further consideration for the execution by the Administrative Agent
                  and the Lenders party hereto of this Amendment and without limiting any rights or remedies the
                  Administrative Agent or any Lender may have, each Loan Party hereby releases each of the
                  Administrative Agent, each Lender and each of their Related Parties (each a "Releasee" and,
                  collectively, the "Releasees") from any and all Claims that any Loan Party has or may have
                  against any Releasee, whether or not relating to any Loan Document, Obligation, Collateral, or
                  legal relationship that exists or may exist between any Releasee and any Loan Party.

                                  (b)      As used in this Section 5 (i)"Claims" means all liabilities, rights,
                  demands, covenants, duties, obligations (including, without limitation, indebtedness, receivables
                  and other contractual obligations), claims, actions and causes of actions, suits, disputes,
                 judgments, damages, losses, debts, responsibilities, fines, penalties, sanctions, commissions and
                  interest, disbursements, taxes, charges, costs, fees and expenses (including, without limitation,
                 fees, charges and disbursements of financial, legal and other advisors, consultants and
                  professionals and, if applicable, any value-added and other taxes and charges thereon), in each
                  case of any kind or nature, whetherjoint or several, whether now existing or hereafter arising and
                  however acquired and whether or not known, asserted, direct, contingent, liquidated, due,
                  consequential, actual, punitive or treble, (ii)"Related Party" means, with respect to any Person,
                  any Affiliate of such Person or of another Related Party of such Person (excluding, in each case,
                 (A)the Loan Parties and their Controlled Affiliates and (B)any other Portfolio Company) and
                  such Person's and such Affiliate's predecessors, successors, assigns, managers, members,


                                                                 -3-


                                                               A0614
Confidential                                                                                                      PP-TRBK0098862
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 43 ofEx.635 Pg
                                                                                  AMENDMENT 26
                                                  8 of 28                     CREDIT AGREEMENT
                                                                                             TRANSCARE CORPORATION




                  partners, directors, officers, employees (regardless of whether seconded to a third party and
                  including, without limitation, individuals with independent contractor or similar status),
                  individual stockholders, agents, attorneys-in-fact, trustees, fiduciaries, representatives and
                  advisors,(iii) "Portfolio Company" means any Person and its Controlled Affiliates in which any
                  Lender or any other Affiliated Investor has made any investment, whether through the purchase
                  of debt or equity securities, loans or otherwise,(iv)"Affiliated Investor" means any Person that is
                  a collateralized debt obligation, collateralized loan obligation or any other investment pooling
                  vehicle or other entity that(A)is created primarily to invest in equity or debt securities, loans and
                  other investments,(B)does not operate any trade or business and (C)is administered, advised or
                  managed by, or directly or indirectly under common administration, advice or management with,
                  the Administrative Agent or any Lender or any Affiliate of any Lender or the Administrative
                  Agent and (v)"Controlled Affiliate" means, with respect to any entity, any Person directly or
                  indirectly "controlled" (as defined in the definition of "Affiliate" set forth in the Credit
                  Agreement on the date hereof)by one or more ofsuch entity and its other Controlled Affiliates.

                          Section 6.         Consent to Amendment No. 11 to Loan and Security Agreement and
                  Waiver. Each of the parties hereto hereby agrees that, Amendment No. 11 to the Loan and
                  Security Agreement and Waiver, datPd as of the datP, hereof, by and among Wells Fargo Bank,
                  National Association, TransCare Corporation, TransCare New York, Inc., TransCare
                  Pennsylvania, Inc., TransCare Maryland, Inc., TransCare ML, Inc., TC Hudson Valley
                  Ambulance Corp.,a Delaware corporation("TC Hudson Valley"),TC Billing and Services Corp.,
                  TC Ambulance Corporation, TransCare Management Services, Inc., TCBA Ambulance, Inc.,
                  TransCare Westchester, Inc., TransCare Harford County, Inc., TC Ambulance Group, Inc., and
                  TC Ambulance North, Inc. attached hereto as Exhibit A shall be executed in the form attached
                  effective as of the date set forth on such amendment (with the brackets removed), and, in any
                  case,consents to and agrees to the transactions contemplated by such amendment.

                            Section 7.      Consent of Subsidiary Guarantors and Reaffirmation of Obligations.
                  Each Subsidiary Guarantor hereby consents to this Amendment and agrees that it continues to
                  guaranty, pursuant to the Loan Documents,jointly and severally, unconditionally and irrevocably,
                  as primary obligor and not as surety, the prompt and complete payment and perfonnance when
                  due ofthe Obligations as modified hereby and that the terms hereof shall not affect in any way its
                  obligations and liabilities, as expressly modified hereby, under the Loan Documents. Each Loan
                  Party hereby reaffirms (a) all such obligations and liabilities, and agrees that such obligations and
                  liabilities shall remain in full force and effect,(b)the Liens granted under the Loan Documents,
                  and agrees that such Liens shall continue to secure the Obligations as expressly modified hereby,
                  and (c)the validity and enforceability ofthe Loan Documents.

                           Section 8.       Effect on the Loan Documents. This Amendment is a Loan Document
                  and is limited as written. As ofthe date each modification set forth herein shall become effective,
                  each reference in the Credit Agreement to "this Agreement,""hereunder,""hereof." "herein." or
                  words of like import, and each reference in the other Loan Documents to the Credit Agreement
                 (including, without limitation, by means of words like "thereunder," "thereof' and words of like
                  import), shall refer to the Credit Agreement as modified thereby, and this Amendment and the
                  Credit Agreement shall be read together and construed as a single agreement. The execution,
                  delivery and effectiveness of this Amendment shall not, except as expressly provided herein,
                 (a) waive or modify any right, power or remedy under, or any other provision of, any Loan
                  Document or (b)commit or otherwise obligate the Administrative Agent or any Lender to enter
                  into or consider entering into any other waiver or modification ofany Loan Document



                                                                  -4-


                                                                A0615
Confidential                                                                                                        PP-TRBK0098863
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 44 ofEx.635 Pg
                                                                                  AMENDMENT 26
                                                  9 of 28                     CREDIT AGREEMENT
                                                                                                TRANSCARE CORPORATION




                          Section 9.        Waiver of Jury Trial; Miscellaneous. Headings are for convenience only
                  and do not form part of this Amendment, except when used to reference an article or section, in
                  which case such title reference shall govern absent manifest error in case of conflict. All
                  communications and notices hereunder shall be given as provided in the Loan Documents. This
                  Amendment(a)shall be governed by and construed in accordance with the law of the State of
                  New York,(b)is for the exclusive benefit of the parties hereto and, together with the other Loan
                  Documents, constitutes the entire agreement of such parties, superseding all prior agreements
                  among them, with respect to the subject matter hereof,(c) may be modified, waived or assigned
                  only in writing and only to the extent such modification, waiver or assignment would be
                  permitted under the Loan Documents (and any attempt to assign this Amendment without such
                  writing shall be null and void),(d)may be executed in counterparts, which may be effectively
                  transmitted by fax or e-mail (in each case return receipt requested and obtained) and which,
                  together, shall constitute one and the same instrument,(e)is a negotiated document, entered into
                  freely among the parties upon advice oftheir own counsel, and it should not be construed against
                  any of its drafters and (f)shall survive the satisfaction or discharge of the Obligations. The fact
                  that any term or provision of this Amendment is held invalid, illegal or unenforceable as to any
                  person in any situation in any jurisdiction shall not affect the validity, enforceability or legality of
                  the remaining terms or provisions hereof or the validity, enforceability or legality of such
                  offending term or provision in any other situation or jurisdiction or as applied to any person.
                  Each party hereto hereby irrevocably and unconditionally waives any right to trial by jury
                  with respect to this Amendment.
                                                        [SIGNATUREPAGES FOLLOW]




                                                                   -5-


                                                                 A0616
Confidential                                                                                                           PP-TRBK0098864
                Case 1:20-cv-06274-LAK
           18-01021-smb                 Document
                          Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                     Entered  09/30/2021:19:09
                                                                        Page 45 ofEx.
                                                                                   635                                Pg
                                              10 of 28



                                LN WITNESS WHEREOF,the parties hereto have caused this Amendment to be
               executed by their respective officers and general partners thereunto duly authorized, as of the date
               first written above.

                                                    TRANSCARE CORPORATION,
                                                      as Borrower


                                                    By:




                                                    TC AMBULANCE CORPORATION
                                                    TC AMBULANCE GROUP,INC.
                                                    TC AMBULANCE NORTH,INC.
                                                    TC BILLING AND SERVICES CORP.
                                                    TC HUDSON VALLEY AMBULANCE CORP.
                                                    TCBA AMBULANCE,INC.
                                                    TRANSCARE HARFORD COUNTY,INC.
                                                    TRANSCARE MANAGEMENT SERVICES,INC.
                                                    TRANSCARE MARYLAND,INC.
                                                    TRANSCARE ML,INC.
                                                    TRANSCARE NEW YORK,INC.
                                                    TRANSCARE PENNSYLVANIA,INC.
                                                    TRANSCARE WESTCHESTER,INC.,
                                                       as Subsidiary Guarantor


                                                    By:
                                                          Name: tic
                                                          Title:




                                                   SIGNATURE PAGE TO AMENDMENT 26
                                         TO THE CREDIT AGREEMENT OF TRANSCARE CORPORATION




                                                             A0617
                                                                                                                  PP-TRBK0098865
Confidential
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 46 ofEx.
                                                                                       635    Pg
                                                  11 of 28




                                                PATRIARCH PARTNERS AGENCY SERVICES,LLC,
                                                   as Administrative Agent




                                               ZOHAR CDO 2003-1, LIMITED,
                                                   as Lender
                                               By: Patriarch Partners VIII, LLC,
                                                   its Collateral Manager



                                                B




                                               ZOHAR 11 2005-1, LIMITED,
                                                   as Lender
                                               By: Patriarch Partners XIV,LLC,
                                                   its Collateral Manager



                                                By:




                                               ZOHAR III, LIMITED,
                                                   as Lender
                                               By: Patriarch Partners XV,LLC,
                                                   its Collateral Manager



                                                By:




                                               SIGNATURE PAGE TO AMENDMENT 26
                                     TO THE CREDIT AGREEMENT OF TRANSCARE CORPORATION



                                                        A0618
Confidential                                                                                 PP-TR BK0098866
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 47 ofEx.
                                                                                       635    Pg
                                                  12 of 28




                                                ARK INVESTMENT PARTNERS II, L.P.,
                                                   as Lender
                                                By: Ark Investment GP II, LLC,
                                                    its General Partner



                                                By:




                                               SIGNATURE PAGE TO AMENDMENT 26
                                     TO THE CREDIT AGREEMENT OF TRANSCARE CORPORATION



                                                        A0619
Confidential                                                                                 PP-TR BK0098867
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 48 ofEx.
                                                                                       635    Pg
                                                  13 of 28
                                    FIRST DOMINION FUNDING I,
                                        as Lender
                                    By: Credit- Suisse Asset Management,LLC,
                                       its Collateral Manager



                                    By:
                                          Name:
                                          Tide:


                                    CREDIT SUISSE ALTERNATIVE CAPITAL,INC.,
                                       as Lender



                                    By:
                                          Name:
                                          Title:




                                               SIGNATURE PAGE TO AMENDMENT 26
                                     TO THE CREDIT AGREEMENT OF TRANSCARE CORPORATION




                                                        A0620
Confidential                                                                                 PP-TR BK0098868
                    Case 1:20-cv-06274-LAK  Document                                    SCHEDULE A TO
               18-01021-smb   Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 49 ofEx.
                                                                                       63 5 Pg
                                                                                        AMENDMENT  26
                                                  14 of 28
                                                  TO THE CREDIT AGREEMENT OF TRANSCARE CORPORATION




                                                            (As of April 3,2015)
                                                          Revolving Credit Loans
                                                             Revolving Credit Loan             Revolving Credit Loan
                      Revolving Credit Lender
                                                                 Commitment                     Commitment Period

                         Zohar III, Limited                        $2,500,000                             N/A

                                                            Tranche A Tenn Loans
                         Tranche A Term Loan Lender                               Tranche A Term Loans Outstanding

                         Ark Investment Partners II, L.P.                                  $2,905,73L99
                               Zohar III, Limited                                          $15,584,129.76
                            First Dominion Funding I                                       $4,043,858.69
                      Credit Suisse Alternative Capital, Inc.                              $3,537,243.56

                                                            Tranche B Term Loans
                          Tranche B Term Loan Lender                              Tranche B Term Loans Outstanding
                          Zohar CDO 2003-1,Limited                                         $3,500,000.00

                                                            Tranche C Term Loans
                          Tranche C Term Loan Lender                              Tranche C Term Loans Outstanding
                            Zohar II 2005-1, Limited                                            $0

                                                            Tranche D Term Loans
                          Tranche D Term Loan Lender                              Tranche D Term Loans Outstanding
                               Zohar III, Limited                                          $2,961,052.63

                                                            Tranche E Term Loans
                          Tranche E Term Loan Lender                              Tranche E Term Loans Outstanding
                            Zohar II 2005-1,Limited                                         $850,000.00

                                                             TrancheF TennLoans

                                                                Tranche F Term Loans         Tranche F Term Loan
                     Tranche F Term Loan Lender
                                                                    Outstanding                  Commitment

                             Zohar III, Limited                    $2,883,560.00                 $3,500,000.00




                                                                   A0621
Confidential                                                                                                           PP-TR BK0098869
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 50 ofEx.
                                                                                       635    Pg
                                                  15 of 28


                                                 EXHIBIT A

                      AMENDMENT NO. 11 TO LOAN AND SECURITY AGREEMENT AND WAIVER



                                             [AFFIXED HERETO]




                                                   A0622
Confidential                                                                                 PP-TR BK0098870
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 51 ofEx.
                                                                                       635                   Pg
                                                  16 of 28


                                                                                               Execution Copy


                     AMENDMENT'NO. 11 TO LOAN AND SECURITY AGREEMENT AND WAIVER

                  THIS AMENDMENT NO. 11 TO LOAN AND SECURITY AGREEMENT AND
           WAIVER (this "Amendmenf'), dated as of April 3,2015,is entered into by and among Wells
           Fargo Bank, National Association, a national banking association, successor by merger to
           Wachovia Bank,National Association, a national banking association ("Lender"), TransCare
           Corporation, a Delaware corporation ("TransCare" or "Parent"), TransCare New York,Inc., a
           Delaware corporation ("TransCare NY"),TransCare Pennsylvania, Inc., a Delaware corporation
           ("TransCare PA"), TransCare Maryland, Inc., a Delaware corporation ("TransCare MD"),
           TransCare ML,Inc., a Delaware corporation("TCML"), TC Hudson Valley Ambulance Corp., a
           Delaware corporation("TC Hudson Valley"), TC Billing and Services Corp., a Delaware
           corporation("TC Billing"), TC Ambulance Corporation, a Delaware corporation("TC Corp"),
           TransCare Management Services, Inc., a Delaware corporation("TC Management"), TCBA
           Ambulance, Inc., a Delaware corporation("TCBA"),TransCare Westchester,Inc., a Delaware
           corporation ("TransCare Westchester"), and TransCare Harford County, Inc., a Delaware
           corporation ("TransCare Hatford" and together with TransCare, TransCare NY,TransCare PA,
           TransCare MD,TCML,TC Hudson Valley,TC Billing, TC Corp, TC Management,TCBA,and
           TransCare Westchester, each individually a"Borrower" and collectively,"Borrowers"), TC
           Ambulance Group,Inc., a Delaware corporation("TC Group"), and TC Ambulance North, Inc.,
           a Delaware corporation("TC North" and together with TC Group, each individually a
           "Guarantor" and collectively,"Guarantors").


                                                    W ITNESSETH:

                       WHEREAS,Lender, Borrowers and Guarantors have entered into financing
               arrangements as set forth in the Loan and Security Agreement, dated October 13,2006, by and
               among Lender, Borrowers and Guarantors, as amended by Amendment No. 1 to Loan and
               Security Agreement,dated as of June 28,2007, Amendment No.2to Loan and Security
               Agreement, dated as of October 24,2007, Amendment No. 3 to Loan and Security Agreement,
               dated as of January 31,2008, Amendment No.4 to Loan and Security Agreement, dated as of
               August 13,2008, Amendment No.5 to Loan and Security Agreement, dated as of December 22,
               2008, Amendment No.6 to Loan and Security Agreement, dated as of September 18,2009,
               Amendment No.7 to Loan and Security Agreement, dated as of February 12,2010, Amendment
               No. 8 to Loan and Security Agreement and Waiver,dated as of January 31, 2013, Amendment
               No. 9 to Loan and Security Agreement and Waiver, dated as of May 31,2013, Amendment No.
               10 to Loan and Security Agreement and Waiver, dated as of August 14,2013,and this
               Amendment(as the same now exists or may hereafter be amended, modified, supplemented,
               extended, renewed, restated or replaced,the"Loan Agreement") and other agreements,
               documents and instruments referred to therein or at any time executed or delivered in connection
               therewith or related thereto, including this Amendment(all of the foregoing, including the Loan
               Agreement and this Amendment, as the same now exist or may hereafter be amended, modified,
               supplemented, extended,renewed,restated or replaced, being collectively referred to herein as
               the "Financing Agreements");

               3626914.3                                       1



                                                           A0623
Confidential                                                                                              PP-TRBK0098871
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 52 ofEx.
                                                                                       635                       Pg
                                                  17 of 28


                   WHEREAS,Borrowers and Guarantors have requested, among other things, that Lender
           (a) waive the Existing Defaults(as defmed below),(b)consent to an increase of the Second Lien
            Debt in the aggregate principal amount of $2,500,000 and certain amendments to the Second
            Lien Documents in connection therewith, and(c) make certain amendments to the Loan
            Agreement as set forth herein; and

                       WHEREAS,the parties hereto desire to enter into this Amendment to evidence and
               effectuate such consents and amendments under the Loan Agreement and the other Financing
               Agreements relating thereto,in each case subject to the terms and conditions and to the extent set
               forth herein;

                      NOW,THEREFORE,in consideration of the premises and covenants set forth herein and
               other good and valuable consideration,the receipt and sufficiency of which is hereby
               acknowledged,the parties hereto agree as follows:

               Section 1.     Definitions. For purposes of this Amendment, unless otherwise defined herein,
               all tenns used herein shall have the respective meanings assigned to them in the Loan
               Agreement.

               Section 2.     Waiver of Events of Defaults.

                   2.1     Subject to the terms and conditions contained herein, Lender hereby waives the
           following Defaults and Events of Default under Section 10.1(a)(iii) of the Loan Agreement
           (collectively, the "Existing Defaults"):

                             (a)      the Events of Default arising from the failure of Borrowers to deliver to
               Lender letters from the TransCare CPA (i) for the fiscal year ended December 31, 2013, within
               120 days after the end of such fiscal year and (ii)for the fiscal quarters ended March 31,2014,
               June 30,2014 and September 30,2014, within 60 days after the end of such fiscal quarters, in
               accordance with Section 7.1(a)(vi) of the Loan Agreement;

                              (b)     the Events of Default arising from the failure of Administrative Borrower
               to deliver to Lender unaudited financial statements of Parent and its Subsidiaries for the fiscal
               month ended February 28,2014 and for each fiscal month thereafter through and including the
               fiscal month ended February 28,2015, within 30 days after the end of such fiscal months,in
               accordance with Section 9.6(a)(i) of the Loan Agreement;

                              (c)      the Event of Default arising from the failure of Administrative Borrower
               to deliver to Lender audited financial statements of Parent and its Subsidiaries for the fiscal year
               ended December 31,2013, within 120 days after the end of such fiscal year, in accordance with
               Section 9.6(a)(ii) of the Loan Agreement;

                              (d)      the Events of Default arising from the failure of Borrowers and Guarantors
               to comply with Section 9.9(g)(ii)(A) of the Loan Agreement, which prohibits Borrowers and
               Guarantors from using proceeds of Revolving Loans to make regularly scheduled payments of
               interest and fees in respect of the Second Lien Debt when a Default or Event of Default exists
               under the Loan Agreement,it being understood for the avoidance of doubt that the waiver of
               such Events of Default shall apply only to such payments made prior to April ,2015; and

               3626914.3                                        2



                                                             A0624
Confidential                                                                                                  PP-TRBK0098872
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 53 ofEx.
                                                                                       635                     Pg
                                                  18 of 28


                             (e)    the Events of Default arising from the failure of Parent and its Subsidiaries
               to maintain the minimum Fixed Charge Coverage Ratio for the measurement periods ended
               January 31,2014 through and including the measurement period ended January 31, 2015,in
               accordance with Section 9.18 of the Loan Agreement;

               together with,in the case of each of clauses(a)through(e) above, any Event of Default that may
               exist(i) by reason of any failure to deliver notice thereof pursuant to the Loan Agreement or(ii)
               by reason of any past misrepresentations under the Loan Agreement,if any, prior to the date
               hereof, that no Default or Event of Default existed or had occurred and was continuing.

                       2.2    Lender has not waived,is not by this Amendment waiving, and has no intention
               of waiving any Event of Default which may have occurred on or prior to the date hereof, whether
               or not continuing on the date hereof, or which may occur after the date hereof, other than the
               Existing Defaults, whether the same or similar to the Existing Defaults or otherwise. The
               foregoing waivers should not be construed as a bar to or waiver of any other or further Event of
               Default on any future occasion, whether similar in kind or otherwise and shall not be considered
               a waiver,express or implied, of any of the rights and remedies of Lender arising under the terms
               of the Loan Agreement or the other Financing Agreements on any future occasion or otherwise.
               Lender reserves the right, in its discretion, to exercise its rights and remedies arising under the
               Financing Agreements, applicable law or otherwise as a result of any other Events of Default that
               may have occurred before the date hereof, or are continuing on the date hereof, or any Event of
               Default that may occur after the date hereof, whether the same or similar to the Existing Defaults
               or otherwise.

               Section 3.        Amendments to Loan Agreement.

                           3.1   Collateral Reporting.

                               (a)      Borrowers and Guarantors represent, warrant,covenant and agree in
                 favor of Lender that Borrowers shall deliver to Lender (i) on or before April 15,2015, a letter
                 from the TransCare CPA in accordance with Section 7.1(a)(vi) of the Loan Agreement
                 covering the fiscal year ended December 31, 2013, and (ii) on or before July 31,2015, a letter
                 from the TransCare CPA in accordance with 7.1(a)(vi) of the Loan Agreement covering the
                 fiscal year ended December 31,2014.

                                (b)      Section 7.1(a) of the Loan Agreement is hereby amended by adding new
                 clause (vii) as follows:

                                 "(vii) as soon as possible after the end of each month (but in any event within
                                 ten(10) Business Days after the end of the month), on a monthly basis or more
                                 frequently as Lender may request, a report,in form and substance satisfactory to
                                 Lender,(A)identifying each Ambulance of Borrowers by providing the make,
                                 model and year of each such Ambulance, and disclosing whether such Ambulance
                                 is owned or leased(and if leased, the term and a description of any purchase
                                 option associated with such lease),(B)the number and description of Ambulances
                                 removed from service, disposed of, or returned to the applicable lessor of such
                                 Ambulance during such month, and(C)the number and description of new or
                                 additional Ambulances purchased or leased (and if leased, the term and a
               3626914.3                                         3



                                                              A0625
Confidential                                                                                                PP-TRBK0098873
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 54 ofEx.
                                                                                       635                                                                                                                                                                               Pg
                                                  19 of 28


                                             description of any purchase option associated with such lease) by Borrowers
                                             during such month.

                      3.2    Delivery of Financial Statements, Etc. Borrowers and Guarantors represent,
               warrant, covenant and agree in favor of Lender the following:

                            (a)     Administrative Borrower shall, on or before April 30, 2015, monthly
               unaudited consolidated financial statements for the month ended February 28,2015 in
               accordance with Section 9.6(a)(i) of the Loan Agreement.

                            (b)      Administrative Borrower shall, on or before April 15, 2015,deliver to
               Lender the audited consolidated financial statements for the fiscal year ended December 31,
               2013 Section 9.6(a)(ii) of the Loan Agreement.

                            (c)      Administrative Borrower shall, on or before July 31,2015, deliver to
               Lender the audited consolidated financial statements for the fiscal year ended December 31,
               2014 Section 9.6(a)(ii) of the Loan Agreement.

                       3.3     Indebtedness. Notwithstanding anything to the contrary contained in Section
               9.9(g) of the Loan Agreement, Lender hereby consents to the changes to the Second Lien Debt as
               set forth in the Twenty-fourth Amendment,Twenty-fifth Amendment,and Twenty-sixth
               Amendment to the Second Lien Agreement as in effect on the date hereof, so long as Lender
               shall have received, in form and substance satisfactory to Lender, a true, correct and complete
               copy of the Twenty-fourth Amendment,Twenty-fifth Amendment,and Twenty-sixth
               Amendment to Second Lien Agreement,in form and substance satisfactory to Lender, and any
               other agreements executed and delivered by Borrowers or Guarantors to Second Lien Agent in
               connection therewith.

                         3.4 Fixed Charge Coverage Ratio. Notwithstanding anything to the contrary
               contained in Schedule 9.18 to the Loan Agreement or otherwise:

                               (a)      Parent and its Subsidiaries shall have a Fixed Charge Coverage Ratio,
                 measured on a month-end basis, of at least the required amount set forth in the following table
                 for the applicable period set forth opposite thereto:

                           ' ..::::::::::::::::::::::::::::::::::::: :ii i:. . . :.               al                            .7.•                                s           \ ,,,,,,                                              ma sz...:§iii:i                   .,.
                           '
                                          - : : : „.: : : : : :„.: : :. . . . . . . . . . :. . . . . . . . . . . . . . . . . . . . .\ . ,i,emi!imiA,. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . :„ „. . . . . . . . . . . . . . . . . . . . 7. . :. . . . .*k
                                   January 1,2015 through July 31,2015                                                                                                                                          .70:1.0
                                   January 1,2015 through August 31,2015                                                                                                                                        .75:1.0
                                   January 1,2015 through September 30,2015                                                                                                                                     .80:1.0
                                   January 1, 2015 through October 31,2015                                                                                                                                      .80:1.0
                                   January 1, 2015 through November 30, 2015                                                                                                                                    .80:1.0
                                   January 1,2015 through December 31,2015                                                                                                                                      .85:1.0
                                   February 1,2015 through January 31,2016                                                                                                                                      .90:1.0

               3626914.3                                                                                                               4



                                                                                                                                A0626
Confidential                                                                                                                                                                                                                                                      PP-TRBK0098874
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 55 ofEx.
                                                                                       635                       Pg
                                                  20 of 28




                           3.5    Minimum EBITDA. Section 9 of the Loan Agreement is hereby amended by
                           adding the following new Section 9.24 at the end thereof:

                      (a) "9.24. Minimum EBITDA. Parent and its Subsidiaries shall achieve EBITDA,
               measured on a month-end basis, of at least the required amount set forth in the following table
               for the applicable period set forth opposite thereto:




                                    ($500,000)                         January 1, 2015 through March 31, 2015

                                      $75,000                          January 1, 2015 through April 30, 2015

                                     $1,000,000                         January 1, 2015 through May 31, 2015

                                     $2,000,000                         January 1, 2015 through June 30,2015

                           3.6    Special Reserve.

                             (a)    Section 1 of the Loan Agreement is hereby is hereby amended by adding
               the following new Section 1.164 at the end of thereof:

                           1.164 Special Reserve.

                                  "Special Reserve" shall mean as of any date of determination the required amount
                           set forth in the following table for the applicable period set forth opposite thereto:



                                                                                      IWU
                                                                                              „

                                      April 6, 2015 through April 12,2015       $100,000

                                     April 13, 2015 through April 19,2015       $200,000

                                     April 20, 2015 through April 26,2015       $300,000

                                       April 27,2015 through May 3,2015         $400,000

                                        May 4, 2015 through May 10, 2015        $600,000

                                      May 11,2015 through May 17, 2015          $800,000

                                      May 18, 2015 through May 24, 2015         $900,000

               3626914.3                                          5



                                                               A0627
Confidential                                                                                                 PP-TR BK0098875
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 56 ofEx.
                                                                                       635                     Pg
                                                  21 of 28


                                   May 25,2015 through May 31,2015             $1,000,000

                                      June 1,2015 through June 7,2015          $1,100,000

                                     June 8, 2015 through June 14,2015         $1,200,000

                                   June 15, 2015 through June 21, 2015         $1,300,000

                                   June 22, 2015 through June 28,2015          $1,400,000

                              June 29,2015 and continuing on each day          $1,500,000
                                     thereafter until all Obligations are
                                  indefeasibly paid and satisfied in full

                          (b) Notwithstanding anything set forth to the contrary in the Loan Agreement
           (including, without limitation, Section 2.1(c) of the Loan Agreement), or otherwise, on and after
            the implementation of the Special Reserve in accordance with the terms of the Loan Agreement,
            as amended by this Amendment, it shall be an Event of Default if, at any time in Lender's
            determination, either (i) the aggregate amount of the Loans and the Letter of Credit Obligations
            outstanding at any time to exceed the Maximum Credit, or (ii) the aggregate principal amount of
            the Revolving Loans and Letter of Credit Obligations outstanding to a Borrower to exceed the
            Borrowing Base. For the avoidance of doubt, the occurrence of either event identified in clauses
           (i) and (ii) of this Section 3.6(b) shall automatically constitute an Event of Default without any
            action to be taken by Lender in connection with the foregoing.

                       3.7. Reserves. Section 1.143 of the Loan Agreement is hereby is hereby replaced with
               the following:

                               "Reserves" shall mean as of any date of determination,(1) the Special Reserve,
                       plus(2) such amounts as Lender may from time to time establish and revise in good faith
                       reducing the amount of Revolving Loans and Letters of Credit which would otherwise be
                       available to any Borrower under the lending formula(s) provided for herein: (a)to reflect
                       events, conditions, contingencies or risks which, as determined by Lender in good faith,
                       adversely affect, or would have a reasonable likelihood of adversely affecting, either (i)
                       the Collateral or any other property which is security for the Obligations, its value or the
                       amount that might be received by Lender from the sale or other disposition or realization
                       upon such Collateral, or (ii) the assets, business or prospects of any Borrower or
                       Guarantor or (iii) the security interests and other rights of Lender in the Collateral
                      (including the enforceability, perfection and priority thereof) or (b) to reflect Lender's
                       good faith belief that any collateral report or financial information furnished by or on
                       behalf of any Borrower or Guarantor to Lender is or may have been incomplete,
                       inaccurate or misleading in any material respect or (c) to reflect outstanding Letters of
                       Credit as provided in Section 2.2 hereof or (d)in respect of any state of facts which
                       Lender determines in good faith constitutes a Default or an Event of Default. Without
                       limiting the generality of the foregoing, Reserves may, at Lender's option, be established
                       to reflect: dilution with respect to the Accounts as calculated by Lender for any period is
                       or is reasonably anticipated to be greater than five (5%) percent; discounts, claims,
               3626914.3                                        6



                                                             A0628
Confidential                                                                                                 PP-TRBK0098876
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 57 ofEx.
                                                                                       635                       Pg
                                                  22 of 28


                      credits and allowances of any nature that are not paid pursuant to the reduction of
                      Accounts; sales, excise or similar taxes included in the amount of any Accounts reported
                      to Lender; amounts due or to become due to owners and lessors of premises any
                      Collateral is located, other than for those locations where Lender has received a
                      Collateral Access Agreement that Lender has accepted in writing. The amount of any
                      Reserve established by Lender that is in addition to the Special Reserve shall have a
                      reasonable relationship to the event, condition or other matter which is the basis for such
                      additional Reserve as determined by Lender in good faith; to the extent that any portion
                      of such Reserve is in respect of amounts that may be payable to third parties, Lender
                      may, at its option, deduct such portion of such Reserves from the Maximum Credit at any
                      time that such limit is less than the amount of the Borrowing Base.

               Section 4.      Representations, Warranties and Covenants. Each Borrower and Guarantor
               represents, warrants and covenants with, to and in favor of Lender as follows, which
               representations, warranties and covenants are continuing and shall survive the execution and
               delivery hereof, the truth and accuracy of, or compliance with each, together with the
               representations, warranties and covenants in the other Financing Agreements,being a condition
               of the effectiveness of this Amendment:

                       4.1     The execution and delivery of this Amendment does not and shall not(a) violate
               any Health Care Laws or other law or regulation or any order or decree of any court or
               governmental instrumentality binding on or applicable to the Borrowers or the Guarantors,(b)
               conflict with or result in the breach of, or constitute a default in any respect under any mortgage,
               deed of trust, security agreement, agreement or instrument to which any Borrower or Guarantor
               is a party or may be bound, or(c) violate any provision of the Certificate of Incorporation or By-
               Laws of any Borrower or Guarantor.

                      4.2      All of the representations and warranties set forth in the Loan Agreement as
               amended hereby, and the other Financing Agreements, are true and correct in all material
               respects after giving effect to the provisions of this Amendment,except to the extent any such
               representation or warranty is made as of a specified date, in which case such representation or
               warranty shall have been true and correct as of such date.

                      4.3      Borrowers and Guarantors are not required to obtain any consents, waivers or
               approvals to or of this Amendment from any other Person,including any waiver of any cross-
               default arising under any agreement, mortgage,instrument with any other Person to which any
               Borrower or Guarantor is a party or may be bound.

                      4.4     After giving effect to the waivers and provisions of this Amendment, no Default
               or Event of Default exists or has occurred and is continuing.

               Section 5.      Amendment Fee. In consideration of this Amendment and, in addition to, and not
               in limitation of, any other fee paid or payable to Lender under any of the Financing Agreements
               at any time, Borrowers shall pay to Lender, or Lender, at its option, may charge the loan account
               of Borrowers maintained by Lender, an amendment fee in the amount of $56,250.00, which fee
               is fully earned and payable on the date hereof; provided that Lender, as an accommodation to
               Borrowers, will permit Borrowers to pay $28,125 upon execution of this Amendment and an
               additional $28,125 on or before 90 days from the date of this Amendment. The fee payable
               3626914.3                                         7



                                                             A0629
Confidential                                                                                                  PP-TRBK0098877
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 58 ofEx.
                                                                                       635                       Pg
                                                  23 of 28


               hereunder is nonrefundable and constitutes and shall be deemed part of the Obligations.

               Section 6.    Conditions Precedent for Amendment and Consents. Concurrently with the
               execution and delivery hereof, and as a further condition to the effectiveness of this Amendment
               and the agreement of Lender to the modifications and amendments set forth in this Amendment:

                      6.1     Lender shall have received, in form and substance satisfactory to Lender, an
               executed copy of an original or executed original counterparts of this Amendment by electronic
               mail or facsimile(with the originals to be delivered within five(5)Business Days after the date
               hereof), duly authorized, executed and delivered by each Borrower and Guarantor

                      6.2     Lender shall have received, in form and substance satisfactory to Lender,
               evidence that any consents or approvals to the Twenty-fourth Amendment, Twenty-fifth
               Amendment, and Twenty-sixth Amendment to Second Lien Agreement, and the other
               transactions contemplated by this Amendment have been duly obtained;

                      6.3    Evidence, in form and substance satisfactory to Lender, of the Borrowers' receipt
               of a commitment in the principal amount of $2,500,000 in net loan proceeds by the Second Lien
               Lenders pursuant to the Second Lien Agreement, as amended or modified from time to time;

                      6.4      All of the representations and warranties contained in this Amendment and in the
               Loan Agreement and each of the other Financing Agreements, as amended hereby, shall be true
               and correct in all material respects after giving effect to this Amendment,except to the extent
               that any such representation or warranty is made as of a specified date, in which case such
               representation or warranty shall have been true and correct as of such date;

                      6.5     Lender shall have received, in form and substance satisfactory to Lender,for each
               Borrower and Guarantor, an Officer's Certificate evidencing the adoption and subsistence of
               corporate resolutions approving the execution, delivery and performance by such Borrower and
               Guarantor of this Amendment and any agreements,documents and instruments to be delivered
               pursuant to this Amendment;

                      6.6     Lender shall have received, in form and substance, satisfactory to Lender a true
               and correct copy of any consent, waiver or approval to or of this Amendment, which any
               Borrower or Guarantor is required to obtain from any other Person;

                      6.7     Lender shall have received, in form and substance satisfactory to Lender, a
               executed copy of the Twenty-fourth Amendment,Twenty-fifth Amendment,and Twenty-sixth
               Amendment to the Second Lien Agreement, duly executed and delivered by Second Lien Agent,
               the required Second Lien Lenders,each Borrower and each Guarantor;

                      6.8    After giving effect to the waivers and provisions of this Amendment and the
               Twenty-fourth Amendment, Twenty-fifth Amendment,and Twenty-sixth Amendment to the
               Second Lien Agreement, no Default or Event of Default shall exist or shall have occurred and be
               continuing.

               Section 7.     Effect of this Amendment. This Amendment shall be effective as of the date set
               forth above, subject to the satisfaction of the conditions set forth in Section 6 hereof, which shall
               3626914.3                                         8



                                                              A0630
Confidential                                                                                                   PP-TRBK0098878
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 59 ofEx.
                                                                                       635                        Pg
                                                  24 of 28


               be deemed satisfied by the Lender's execution and delivery of a signed copy of this Amendment.
               This Amendment constitutes the entire agreement of the parties with respect to the subject matter
               hereof, and supersedes all prior oral or written communications, memoranda, proposals,
               negotiations, discussions, term sheets and commitments with respect to the subject matter hereof.
               Except as expressly provided herein, no other changes or modifications to the Loan Agreement
               or any of the other Financing Agreements, or waivers of or consents under any provisions of any
               of the foregoing, are intended or implied by this Amendment, and in all other respects the
               Financing Agreements are hereby specifically ratified, restated and confirmed by all parties
               hereto as of the effective date of this Amendment. The applicable provisions of this Amendment
               and the Loan Agreement shall be read and interpreted as one agreement. To the extent that any
               provision of the Loan Agreement or any of the other Financing Agreements conflicts with any
               provision of this Amendment,the provision of this Amendment shall control.

               Section 8.      Further Assurances. Borrowers and Guarantors shall execute and deliver such
               additional documents and take such additional action as may be reasonably requested by Lender
               to effectuate the provisions and purposes of this Amendment

            Section 9.      Governing Law. The validity, interpretation and enforcement of this Amendment
           in any dispute arising out of the relationship between the parties hereto, whether in contract, tort,
           equity or otherwise shall be governed by the internal laws of the State of New York, without
            regard to any principle of conflict of laws or other rule of law that would result in the application
            of the law of any jurisdiction other than the State of New York. Without in any way limiting the
           foregoing, the parties elect to be governed by New York law in accordance with, and relying on
           (at least in part), Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
            York.

               Section 10.      Binding Effect. This Amendment shall be binding upon and inure to the benefit
               of each of the parties hereto and their respective successors and assigns.

               Section 11.       Counterparts. This Amendment may be executed in one or more counterparts,
               each of which when so executed shall be deemed to be an original but all of which when taken
               together shall constitute one and the same instrument. In making proof of this Amendment,it
               shall not be necessary to produce or account for more than one counterpart hereof signed by each
               of the parties hereto. This Amendment may be executed and delivered by tele,copier(or other
               electronic transmission of a manually executed counterpart) with the same force and effect as if
               it were a manually executed and delivered counterpart. Any party delivering an executed
               counterpart of this Amendment by telecopier(or other electronic transmission of a manually
               executed counterpart) shall also deliver an original executed counterpart of this Amendment,but
               the failure to deliver an original executed counterpart shall not affect the validity, enforceability,
               and binding effect of this Amendment as to such party or any other party.

                                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




               3626914.3                                         9



                                                              A0631
Confidential                                                                                                   PP-TRBK0098879
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 60 ofEx.
                                                                                       635                     Pg
                                                  25 of 28


                    IN WITNESS WHEREOF,the parties hereto have executed and delivered this
               Amendment as of the date first written above.


                                                             TRANSCARE CORPORATION

                                                             By:
                                                             Name:
                                                             Title:

                                                             TRANSCARE NEW YORK,INC.

                                                             By:
                                                             Name:
                                                             Title:

                                                             TRANSCARE PENNSYLVANIA,
                                                             INC.

                                                             By:
                                                             Name:
                                                             Title:

                                                             TRANSCARE MARYLAND,INC.

                                                             By:
                                                             Name:
                                                             Title:

                                                             TRANSCARE ML,INC.

                                                             By:
                                                             Name:
                                                             Title:

                             [SIGNATURES CONTINUE ON FOLLOWING PAGE]




                                                       [Amendment No. 11 to Loan and Security Agreement and Waiver]




                                                      A0632
Confidential                                                                                                PP-TRBK0098880
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 61 ofEx.
                                                                                       635                   Pg
                                                  26 of 28


                              [SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                                                           TC HUDSON VALLEY
                                                           AMBULANCE CORP.

                                                           By:
                                                           Name:
                                                           Title:

                                                           TC BILLING AND SERVICES CORP.

                                                           By:
                                                           Name:
                                                           Title:

                                                           TC AMBULANCE CORPORATION

                                                           By:
                                                           Name:
                                                           Title:

                                                           TRANSCARE MANAGEMENT
                                                           SERVICES,INC.

                                                           By:
                                                           Name:
                                                           Title:

                                                           TCBA AMBULANCE,INC.

                                                           By:
                                                           Name:
                                                           Title:

                                                           TRANSCARE WESTCHESTER,INC.

                                                           By:
                                                           Name:
                                                           Title:


                             [SIGNATURES CONTINUE ON FOLLOWING PAGE]


                                                     [Amendment No. 11 to Loan and Security Agreement and Waiver]




                                                   A0633
Confidential                                                                                              PP-TRBK0098881
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 62 ofEx.
                                                                                       635                   Pg
                                                  27 of 28


                            [SIGNATURES CONTINUED FROM PREVIOUS PAGE]



                                                           TRANSCARE H_ARFORD COUNTY,


                                                           By:
                                                           Name:
                                                           Title:

                                                           TC AMBULANCE GROUP,INC.

                                                           By:
                                                           Name:
                                                           Title:

                                                           TC AMBULANCE NORTH,NC.

                                                           By:
                                                           Name:
                                                           Title:




                              [SIGNATURES CONTINUE ON FOLLOWING PAGE]




                                                     [Amendment No. 11 to Loan and Security Agreement and Waiver]




                                                   A0634
Confidential                                                                                              PP-1RBK0098882
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-5 Filed 07/08/1911-5  Filed07/08/19
                                                         Entered  09/30/2021:19:09
                                                                            Page 63 ofEx.
                                                                                       635                   Pg
                                                  28 of 28


                              [SIGNATURES CONTINUED FROM PREVIOUS PAGE]

               WELLS FARGO BANK,NATIONAL
               ASSOCIATION

               By:
               Name:
               Title:




                                                     [Amendment No. 11 to than and Security Agreement and Waiver]




                                                   A0635
Confidential                                                                                              PP-1RBK0098883
